                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


UNITED STATES OF AMERICA,                        §
                                                 §
                                                 §               5:14-CR-00117-RCL-(4)
vs.                                              §
                                                 §
                                                 §
DERRIC ABRAMS,                                   §


                          REPORT AND RECOMMENDATION
                       OF UNITED STATES MAGISTRATE JUDGE

To the Honorable United States District Judge Royce C. Lamberth:

       This Report and Recommendation concerns the Government’s petition to revoke

Defendant Derric Abrams’ supervised released. See Dkt. No. 136. The District Court referred

this matter for the purpose of preparing a report and recommendation on the alleged violation of

supervised-release conditions. See Dkt. No. 137.

       The Government’s petition alleges that Abrams was charged with a new offense under

state law committed while he was on supervised release in this case. A summons was issued

directing him to appear in connection with the petition to revoke. Abrams appeared pursuant to

the summons and was directed to appear at a revocation hearing on November 27, 2019. See Fed.

R. Crim. P. 32.1; 18 U.S.C.§ 3143(a)(1). The day before that revocation hearing, however,

Abrams was charged federally under 18 U.S.C. §922(g)(1) in connection with the events giving

rise to the new state law charges. See United States of America v. Deric Jershawn Abrams, No.

5:19-CR-22866-FB-1. Abrams reported for the revocation hearing. Given the new federal

charges and the motion to detain filed by the Government in connection with them, Abrams was

taken into federal custody at that time and set for a detention hearing on the new federal charges.


                                                1
Moreover, Abrams’ supervised release was subject to revocation at that time. See 18 U.S.C.

§§ 3148, 3583(g). At his detention hearing on the new federal charges, Abrams was ordered

detained and is presented in federal custody.

       For these reasons, the undersigned RECOMMENDS that the Defendant’s supervised

release be REVOKED as of November 27, 2019. It is further recommended that the

consequences for that revocation be assessed once the new federal charge is adjudicated in the

case styled, United States of America v. Deric Jershawn Abrams, No. 5:19-CR-22866-FB-1.

                Instructions for Service and Notice of Right to Object/Appeal

       The United States District Clerk shall serve a copy of this report and recommendation on

all parties by either (1) electronic transmittal to all parties represented by attorneys registered as

a “filing user” with the clerk of court, or (2) by mailing a copy by certified mail, return receipt

requested, to those not registered. Written objections to this report and recommendation must be

filed within fourteen (14) days after being served with a copy of same, unless this time period is

modified by the district court. 28 U.S.C. § 636(b)(1). The party shall file the objections with the

clerk of the court, and serve the objections on all other parties. A party filing objections must

specifically identify those findings, conclusions, or recommendations to which objections are

being made and the basis for such objections; the district court need not consider frivolous,

conclusive or general objections. A party’s failure to file written objections to the proposed

findings, conclusions, and recommendations contained in this report shall bar the party from a de

novo determination by the district court. Thomas v. Arn, 474 U.S. 140, 149-52 (1985); Acuña v.

Brown & Root, Inc., 200 F.3d 335, 340 (5th Cir. 2000). Additionally, failure to timely file

written objections to the proposed findings, conclusions, and recommendations contained in this

report and recommendation shall bar the aggrieved party, except upon grounds of plain error,



                                                  2
from attacking on appeal the unobjected-to proposed factual findings and legal conclusions

accepted by the district court. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1428-29 (5th

Cir. 1996) (en banc).

       IT IS SO ORDERED.

       SIGNED this 19th day of December, 2019.




                                            RICHARD B. FARRER
                                            UNITED STATES MAGISTRATE JUDGE




                                               3
